Title: From Thomas Jefferson to Thomas P. Jones, 13 March 1821
From: Jefferson, Thomas
To: Jones, Thomas P.


						Sir
						
							
							Mar. 13. 21
						
					Your favor of the 5th is recieved. the act of our legislature to which it alludes has by no means the effect of hastening the openg of our University. it authorises it only  to run further in debt for the completion of the buildings by another loan, which as well as a former one is to be repd still out of the annuity formerly given to the Univty and if it is ultimately so to be repd, it removes the openg to a very distant day indeed. but we are constantly in the hope that when the finances of the state will afford it the legislature will clear us of the debt,  this however is so uncertain  that it wd be quite premature at present for the Visitors to come to any resoln on the subject of Professors. accept the assurce of my grt resp